Citation Nr: 1622278	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating higher than 20 percent for diabetes mellitus, type II (DM II).

2. Entitlement to service connection for a lung condition.

3. Entitlement to service connection for memory loss.

4. Entitlement to service connection for liver inflammation (claimed as hepatitis and rapid weight loss).

5. Entitlement to service connection for dizziness.

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for anger problems.

8. Entitlement to service connection for body chills.

9. Entitlement to service connection for a skin condition.

10.  Entitlement to service connection for blurry vision.

11. Entitlement to service connection for a genitourinary condition (claimed as a bladder condition), to include prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2010 rating decisions of the Montgomery, Alabama Office (RO) of the Department of Veterans Affairs (VA).  In January 2016, the Veteran testified at a video-conference before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

The issues of entitlement to a rating higher than 20 percent for DM II, entitlement to service connection for a genitourinary condition, and entitlement to service connection for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2016, the Veteran withdrew the claims of entitlement to service connection for a lung condition, entitlement to service connection for memory loss, entitlement to service connection for liver inflammation, entitlement to service connection for dizziness, entitlement to service connection for headaches, entitlement to service connection for anger problems, entitlement to service connection for body chills, and entitlement to service connection for blurry vision.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claims of entitlement to service connection for a lung condition, entitlement to service connection for memory loss, entitlement to service connection for liver inflammation, entitlement to service connection for dizziness, entitlement to service connection for headaches, entitlement to service connection for anger problems, entitlement to service connection for body chills, and entitlement to service connection for blurry vision. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the January 2016 videoconference hearing, the Veteran submitted a written statement withdrawing the claims entitlement to service connection for a lung condition, entitlement to service connection for memory loss, entitlement to service connection for liver inflammation, entitlement to service connection for dizziness, entitlement to service connection for headaches, entitlement to service connection for anger problems, entitlement to service connection for body chills, and entitlement to service connection for blurry vision.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  Since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).


ORDER

Entitlement to service connection for a lung condition is dismissed.

Entitlement to service connection for memory loss is dismissed.

Entitlement to service connection for liver inflammation (claimed as hepatitis and rapid weight loss) is dismissed.

Entitlement to service connection for dizziness is dismissed.

Entitlement to service connection for headaches is dismissed.

Entitlement to service connection for anger problems is dismissed.

Entitlement to service connection for body chills is dismissed.

Entitlement to service connection for blurry vision is dismissed.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining issues on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran seeks a higher rating for his DM II.  The record reflects that the last relevant VA examination was conducted in March 2009.  At the January 2016 Board hearing, the Veteran indicated that his disability had increased in severity claiming that his activities have been restricted because of his DMII.  Therefore, to afford proper consideration of this claim, and given the amount of time since that examination and suggestion of his worsening disability, reexamination is needed reassessing the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Concerning his claims for service connection for genitourinary and a skin conditions, the Board finds that there is insufficient medical evidence of record to make a determination.  The Veteran's service treatment records (STRs) show that he was treated on several occasions for prostatitis.  Also, his STRs show that he was treated throughout his service for skin conditions on his face.  On remand, the Veteran should be afforded appropriate VA examinations to determine the nature and etiology of these claimed conditions.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records, to include any archived records, from the Birmingham VAMC, dated from March 1969 to April 1976 and dated from August 2008 forward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the severity of his diabetes mellitus.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

3. Schedule the Veteran for a VA genitourinary examination.  The entire Veterans Benefits Management System (VBMS) e file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner must identify all current genitourinary disorders, to include any prostatitis, found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current genitourinary disorder had its clinical onset during active service or is related to any incident of service, to include consumption of contaminated water, exposure to herbicides, and/or the treatment for prostatitis, urethritis, and/or urinary tract infections.  See STRs dated September 13, 1966; July 17, 1967; and April 18, April 24, July 10, September 20, September 26, October 7, November 12, November 20, December 23, and December 27, 1968; and January 3, 1969.

The examiner should also provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current genitourinary disorder was either (i) caused by, or (ii) aggravated (i.e., permanently worsened) by the Veteran's diabetes mellitus.

A complete rationale must accompany all opinions rendered.

4. Schedule the Veteran for a VA skin examination.  The entire Veterans Benefits Management System (VBMS) e file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner must identify all current skin disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current skin disorder had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides and/or the treatment for various skin conditions including acne, pseudofolliculitis, and dermatitis.  See Separation examination dated February 2, 1969, reporting a history of skin diseases, i.e., rash on face in the past; and STRs dated September 21, 1966; July 7, July 10, September 26, October 4, October 12, October 26, and October 31, 1967.

The examiner should also provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current skin disorder was either (i) caused by, or (ii) aggravated (i.e., permanently worsened) by the Veteran's diabetes mellitus.

A complete rationale must accompany all opinions rendered.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


